Case: 09-11219     Document: 00511530162         Page: 1     Date Filed: 07/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011
                                     No. 09-11219
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee

v.

TRINITY M. WILLIS,

                                                  Defendant–Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:07–CR–33–1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Trinity M. Willis, federal prisoner # 34722-177, challenges the district
court’s denial of his motion to reduce his sentence based on recent amendments
to the Sentencing Guidelines. See 18 U.S.C. § 3582(c)(2). Willis did not file a
notice of appeal within the period set forth in Rule 4(b)(1) of the Federal Rules
of Appellate Procedure. Previously, we construed Willis’s late notice of appeal
as a motion for an extension of time in which to file an appeal, and we remanded
this case to the district court for a determination of whether Willis’s untimely

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 09-11219    Document: 00511530162       Page: 2   Date Filed: 07/05/2011

                                   No. 09-11219

filing was due to excusable neglect or good cause. On remand, the district court
found that Willis’s motion for an extension was not timely, as Rule 4(b)(4) allows
a district court to extend the appeal period no more than 30 days beyond the
original deadline for filing a notice of appeal upon a showing of excusable neglect
or good cause and, here, Willis’s motion was filed well outside the 30-day
window. See FED. R. APP. P. 4(b).
      Because Willis did not file a timely notice of appeal or motion for an
extension, the district court did not err in enforcing the time limitations set forth
in Rule 4(b), and we may not reverse its decision to do so. See United States v.
Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006); United States v. Torres-Jacinto,
300 F. App’x 292 (5th Cir. 2008). The instant appeal is DISMISSED.




                                         2